Citation Nr: 1011004	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-10 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the back.

2.  Entitlement to service connection for service connection 
for arthritis of the back as secondary to service-connected 
ulcerative colitis.

3.  Entitlement to an increased (compensable) rating for 
hypertension


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
April 1978.

In a November 1993 rating decision issued in February 1994, 
the Veteran's original claim for service connection for joint 
pain/arthritis of the back was denied.  The Veteran did not 
file an appeal with regard to this issue. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued in May 
2005 in which the RO, in pertinent part, denied the Veteran's 
claims for a compensable rating for hypertension and for 
service connection for arthritis of the back, bilateral 
knees, hip and shoulders.  The Veteran perfected appeals with 
regard to both issues. 

In June 2006, the Veteran testified during a Decision Review 
Officer (DRO) hearing; he also testified during a 
videoconference hearing before the undersigned at the RO, in 
January 2010.  Copies of the hearing transcripts are 
associated with the record.

During the pendency of the appeal, in a May 2007 rating 
decision, the RO granted service connection for intermittent 
inflammatory polyarthritis of the shoulders, elbows, hands, 
hip, knees, ankles, and feet and assigned an initial 
noncompensable rating, effective May 7, 2004.  Thus, these 
issues are no longer in appellate status.

Here, the Board finds that the Veteran is seeking service 
connection for the same disability (arthritis of the back) as 
that for which service connection originally was denied in a 
November 1993 rating decision.  Thus, new and material 
evidence is required to reopen the previously-denied claim 
for service connection for arthritis of the back.  As the 
Board must first decide whether new and material evidence has 
been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light 
of the Board's favorable action on the Veteran's petition to 
reopen the claim and the grant of service connection for 
intermittent inflammatory polyarthritis of the shoulders, 
elbows, hands, hip, knees, ankles, and feet-the Board has 
characterized this part of the appeal as encompassing the 
first two issues listed on the title page.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection of arthritis 
of the back and for a compensable rating for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A November 1993 rating decision, in part, denied service 
connection for joint pain/arthritis of the back; the Veteran 
did not appeal the denial of this issue.

2.  The evidence associated with the claims file since the 
November 1993 rating decision includes evidence that is not 
cumulative or redundant of evidence of record at the time of 
the November 1993 rating decision and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for arthritis of the back.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision, denying service 
connection for joint pain/arthritis of the back, is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.201, 20.1103 (2009).

2.  As evidence received since the November 1993 rating 
decision is new and material, the criteria for reopening the 
Veteran's claim for service connection for arthritis of the 
back are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Given the Board's favorable disposition of the petition to 
reopen the Veteran's previously-denied claim for service 
connection for arthritis of the back, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the appeal with regard to this issue has been 
accomplished.

II. Petition to Reopen

In a November 1993 rating decision, the St. Petersburg, 
Florida RO (St. Petersburg RO) denied the Veteran's original 
claim for entitlement to service connection for joint 
pains/arthritis of the back.  Based on the evidence of 
record, service connection was denied for joint 
pain/arthritis/swelling of the back in the absence of 
evidence of treatment in service and with VA examination 
showing normal range of motion without any joint pain or 
swelling noted.  In a letter dated in February 1994, the St. 
Petersburg RO gave notice of the denial and informed the 
Veteran of his appellate rights.  The Veteran did not file a 
notice of disagreement with regard to the denial of this 
issue.  Therefore, this rating decision became final as to 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for arthritis of the back was 
received by VA in May 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the November 1993 
rating decision issued in February 1994.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Because the basis of the prior final denial in November 1993 
was that there was no evidence of joint pain/arthritis of the 
back and a link to service, in this case, the new and 
material must show that the Veteran has arthritis that is 
linked to service or to a service-connected disability.    

In support of his claim to reopen, the Veteran alleges that 
he has arthritis of the back that is due to or aggravated by 
his service-connected ulcerative colitis.  In support he 
submitted copies of VA medical records reflecting treatment 
for arthritis symptoms of the lower back with morning 
stiffness, x-rays showing slight posterior wedging at L5-S1, 
and an assessment of ulcerative colitis and polyarticular 
complaints suspicious for inflammatory arthritis.  An October 
2004 VA bone scan revealed polyarthropathy involving large 
and small joints; however, the vertebral column was negative.  
In a March 2007 VA examination report, after reviewing the 
claims file and examining the Veteran, a VA rheumatologist 
concluded that the claimant has intermittent inflammatory 
polyarthritis that is more likely than not related to 
ulcerative colitis.  However, since neither the 2004 bone 
scan nor the 2004 x-rays of the lumbar spine showed evidence 
of active arthritis of the back, it is unclear whether the VA 
examiner's conclusion linking arthritis of the shoulders, hip 
(left), knees, ankles, feet, elbows, and hands to the 
Veteran's service-connected ulcerative colitis was meant to 
encompassed the Veteran's complaints of joint pain and 
claimed arthritis of the back.  Thus, resolving any doubt in 
the Veteran's favor, the Board does find that there is 
medical evidence suggesting that the Veteran's may have 
intermittent inflammatory arthritis of the back which is due 
to or aggravated by his service-connected ulcerative colitis.  
The Board finds that this additional evidence is neither 
cumulative nor duplicative of evidence previously of record 
nor was it previously considered by agency adjudicators, and 
as such it is "new."  The new evidence now includes treatment 
for complaints of arthritic symptoms to the back and a 
statement from a rheumatologist that relates to a fact that 
may provide a reasonable possibility of substantiating the 
claim as it bears directly and substantially upon the 
specific matter under consideration and must be considered in 
order to decide the merits of the claim.  Accordingly, the 
Board concludes that the criteria for reopening service 
connection for arthritis of the back are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for arthritis of the back has been 
received, to this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim 
for service connection for arthritis of the back, the VA 
should consider the claim on the merits, in the first 
instance, to avoid any prejudice to the appellant.  The Board 
also finds that additional action on this claim and the 
Veteran's increased rating claim is warranted, especially in 
light of the fact that the Veteran testified that there is 
existing post-service VA medical evidence, which has not been 
reviewed.  

With regard to his back, as noted above the medical opinion 
of evidence is inconclusive.  This is particularly so here, 
where the March 2007 VA examiner's opinion is unclear.  
Further, the Board notes that the Veteran sought another 
opinion from a private rheumatologist, A. T., M.D., PhD, who 
performed laboratory studies that showed negative ANA, 
rheumatoid factor, anti-CCP antibodies, HLAB-27 antigen and 
hepatitis C antibody.  After examining the Veteran in January 
2009, Dr. A. T. indicated that he did not see any evidence of 
a spondyloarthropathy.  He added, however, that none of the 
documents from the Cleveland VA were sent to his office, 
noting that a bone scan done several years ago showed 
evidence of arthritis.  Dr. A. T. indicated that the 
Veteran's joint pains might be due to osteoarthritis.  

During the Board hearing, the Veteran's representative 
maintained that, if service connection could not be granted, 
then another examination was warranted.  The Board agrees.  
If available, the March 2007 VA rheumatologist should 
reexamine the Veteran and clarify his former opinion, after 
reviewing laboratory and examination results from Dr. A. T. 
and performing any radiological studies (for example, x-
rays/bone scan), deemed necessary, to ascertain whether the 
Veteran indeed has arthritis of the back, and what type.  If 
the Veteran is diagnosed with arthritis, the VA examiner 
should provide an addendum to his earlier opinion, indicating 
whether such arthritis had its onset in service or is due to 
or aggravated by the Veteran's service-connected ulcerative 
colitis.  

Additionally, with respect to the Veteran's increased rating 
claim, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the 
Veteran testified that he has been treated by VA for his 
hypertension since May 2009, that his medication has been 
changed over time, and that VA treatment records show his 
hypertension has sometimes been under control and sometimes 
it has not, since his last VA examination in April 2005, and 
warrants at least a compensable rating.  Thus, after an 
opportunity to obtain additional VA treatment records, the 
Veteran also should be scheduled for another hypertension 
examination to ascertain the current nature of his 
disability.  The Veteran is hereby advised that, failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claims on appeal.  See 38 C.F.R. 
§ 3.655 (2009).

To ensure that all due process requirements are met, the 
Veteran should be given another opportunity to present 
information and/or evidence pertinent to his appeal.  In 
particular, the VA should ensure that he is properly notified 
of what evidence is needed to support an increased rating on 
an extraschedular basis.

After providing the appropriate notice, the VA should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  The readjudication of the appeal 
should include consideration of all evidence added to the 
record since the last adjudication of the claims and whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
the Hart decision, cited to above, is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Cleveland VA Medical 
Center (VAMC) and the East 
Liverpool/Calcutta, Ohio VA Outpatient 
Clinic, after April 30, 2009, and from 
the Pittsburgh, Pennsylvania VAMC, after 
May 29, 2009.  All records and/or 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
The letter should explain the type of 
evidence that is his ultimate 
responsibility to submit to establish his 
increased rating claim, to include on an 
extraschedular basis.  The VA should 
specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Dr. A. Türkay, and any other private 
healthcare provided identified by the 
Veteran, to include copies of any 
laboratory test and radiological study 
results.  The letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA 
orthopedic/rheumatology examination, by 
the physician who performed the March 
2007 VA examination, if available, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (x-rays/bone scan, if deemed 
warranted) to ascertain whether the 
Veteran has arthritis of the back should 
be accomplished (with all findings made 
available to the examiner prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.

The examiner should indicate whether 
arthritis of the back is found on 
examination.  If found, the examiner 
should identify what type and offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's arthritis 
of the back (1) is the result of injury 
or disease incurred or aggravated by 
active duty; (2) was manifest to a 
compensable degree within one year after 
the Veteran's discharge from service on 
June 18, 1993; or (3) was caused, or is 
aggravated, by any of the Veteran's 
service-connected disabilities.  The 
Veteran is service connected for: 
ulcerative colitis; acne vulgaris and 
verrucca vulgaris; bilateral 
conjunctivitis, healed corneal ulcer of 
the right eye, meiomitis and dry eyes; 
hypertension; and intermittent 
inflammatory polyarthritis of the 
shoulders, elbows, hands, hip, knees, 
ankles and feet associated with 
ulcerative colitis.  If aggravation of a 
nonservice-connected disorder by any 
service-connected disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  In 
rendering the above opinion, the examiner 
should discuss the March 2007 VA 
examination opinion and clarify whether 
the Veteran's has arthritis of the back 
secondary to his ulcerative colitis.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After completion of 1 through 4 
above, arrange for the Veteran to undergo 
a VA hypertension examination, by an 
examiner, at an appropriate VA medical 
facility, to ascertain the nature and 
severity of the Veteran's hypertension.  
The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examiner 
prior to completion of the report).  The 
examiner should state whether the Veteran 
is on medication to control his 
hypertension and, if so, when he began 
taking medication.  All clinical findings 
should be reported in detail in a legible 
report.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's service-
connection claim, to include on a direct 
and secondary basis, and his increased 
rating claim, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
Document consideration of whether "staged 
ratings," pursuant to the Hart decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


